United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
P.V., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Grand Rapids, MI, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 14-29
Issued: April 8, 2014

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On October 8, 2013 appellant filed a timely appeal from an August 26, 2013 merit
decision of the Office of Workers’ Compensation Programs (OWCP) denying his claim.
Pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and
501.3, the Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant met his burden of proof to establish that his right knee
condition is causally related to a January 3, 2013 employment incident, as alleged.
On appeal, appellant contends that he tore the meniscus in his right knee on January 3,
2013 at work and requested a magnetic resonance imaging (MRI) scan but was advised to ice
and rest it. His right knee condition worsened due to daily activities and a subsequent fall and
the evidence of record is sufficient to establish his claim.

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
On January 7, 2013 appellant, then a 46-year-old letter carrier, filed an occupational
disease claim (Form CA-2) alleging a right knee injury as a result of carrying his route in the
performance of duty.
In reports dated January 7, 2013, Dr. Dana Fontaine, an osteopath Board-certified in
occupational medicine, diagnosed right knee pain and effusion. She stated that appellant stepped
down off a curb to cross the street while carrying his route on January 3, 2013. Once appellant
started to walk across, his right knee began to hurt and feel funny. Dr. Fontaine released him to
limited duty with restrictions on prolonged walking, limited climbing and no squatting.
By letter dated January 16, 2013, OWCP requested additional factual and medical
information from appellant. It allotted him 30 days to submit additional evidence and respond to
its inquiries. Subsequently, appellant submitted an MRI scan dated January 30, 2013 showing a
moderate-size joint effusion of the right knee.
In a January 14, 2013 report, Dr. Fontaine reiterated the diagnoses and work restrictions.
On January 24, 2013 she stated that appellant was doing better but slipped and fell on
January 23, 2013 and hurt his right knee again. Dr. Fontaine stated that his last day at work was
January 12, 2013. Appellant was scheduled to return to work on January 28, 2013 as he had
“been on vacation the last two weeks hoping to rest his knee.” On February 1, 2013 Dr. Fontaine
diagnosed a right knee medial meniscus tear based upon her review of the MRI scan dated
January 30, 2013. She released appellant to restricted duty.
On February 19 and 26, 2013 Dr. John Murphy, an osteopath specializing in orthopedic
surgery, diagnosed joint pain localized in the knee and acute medial meniscus tear. He listed a
history that appellant’s right knee problems began on January 3, 2013 as a result of an injury that
occurred at work when stepping off a sidewalk curb.
By decision dated March 12, 2013, OWCP accepted that the January 3, 2013 employment
incident occurred as alleged. It denied the claim finding that the medical evidence failed to
establish the causal relationship between the employment incident and the diagnosed torn
meniscus. OWCP noted that the evidence of record indicated that appellant twisted his knee on
January 23, 2013 but was not in the performance of duty at that time as he was on vacation for
the period January 12 to 28, 2013.
On June 21, 2013 appellant requested reconsideration. He submitted a narrative
statement dated April 25, 2013 indicating that he requested an MRI scan on his first visit to
Dr. Fontaine but she wanted to give it time to see if his knee got better. It was not until appellant
had a subsequent fall caused by his right knee condition that she scheduled an MRI scan, which
confirmed a torn meniscus. He underwent surgery on March 6, 2013. Appellant argued that “it
was Dr. Fontaine’s delaying of the MRI until after my fall that caused the denial of my claim.”
Appellant submitted a May 13, 2013 statement from his supervisor, Sandy Carey. On
January 4, 2013 he told her that an urgent care physician advised him that he had torn his
meniscus.

2

In a January 4, 2013 report, Dr. Terry Ball, an osteopath specializing in family medicine,
diagnosed joint pain localized in the knee.
Appellant underwent an arthroscopy of the right knee performed by Dr. Murphy on
March 6, 2013. On March 14, 2013 Dr. Murphy advised that appellant was off work due to
surgery, which was healing well. He opined that, given appellant’s history of stepping off a curb
and experiencing medial knee pain with associated swelling and progressive pain thereafter, his
injury initially occurred at work on January 3, 2013.
By decision dated August 26, 2013, OWCP denied modification of the March 12, 2013
decision finding that the evidence submitted was not sufficient to establish causal relationship.
LEGAL PRECEDENT
An employee seeking benefits under FECA2 has the burden of establishing the essential
elements of his or her claim, including the fact that the individual is an “employee of the United
States” within the meaning of FECA, that the claim was timely filed within the applicable time
limitation period of FECA, that an injury3 was sustained in the performance of duty, as alleged
and that any disability or medical condition for which compensation is claimed is causally
related to the employment injury.4
To determine whether a federal employee has sustained a traumatic injury in the
performance of duty, it must first be determined whether a “fact of injury” has been established.
A fact of injury determination is based on two elements. First, the employee must submit
sufficient evidence to establish that he or she actually experienced the employment incident at
the time, place and in the manner alleged. Second, the employee must submit sufficient
evidence, generally only in the form of medical evidence, to establish that the employment
incident caused a personal injury. An employee may establish that the employment incident
occurred as alleged but fail to show that his or her condition relates to the employment incident.5
Causal relationship is a medical issue and the medical evidence generally required to
establish causal relationship is rationalized medical opinion evidence. The opinion of the
physician must be based on a complete factual and medical background of the employee, must be
one of reasonable medical certainty and must be supported by medical rationale explaining the

2

Id.

3

OWCP’s regulations define a traumatic injury as a condition of the body caused by a specific event or incident
or series of events or incidents, within a single workday or shift. Such condition must be caused by external force,
including stress or strain, which is identifiable as to time and place of occurrence and member or function of the
body affected. 20 C.F.R. § 10.5(ee).
4

See T.H., 59 ECAB 388 (2008). See also Steven S. Saleh, 55 ECAB 169 (2003); Elaine Pendleton, 40 ECAB
1143 (1989).
5

Id. See Shirley A. Temple, 48 ECAB 404 (1997); John J. Carlone, 41 ECAB 354 (1989).

3

nature of the relationship between the diagnosed condition and the specific employment factors
identified by the employee.6
ANALYSIS
OWCP accepted that the employment incident of January 3, 2013 occurred at the time,
place and in the manner alleged. The issue is whether appellant’s right knee condition resulted
from the January 3, 2013 employment incident. On appeal, appellant contends that he tore the
meniscus in his right knee on January 3, 2013 while at work and requested an MRI scan but was
advised to ice and rest it. He argued that his right knee condition worsened due to daily activities
and a subsequent fall. The Board finds that appellant did not meet his burden of proof to
establish the causal relationship between his right knee condition and the employment incident.
Dr. Murphy diagnosed joint pain localized in the knee and acute medial meniscus tear.
He indicated that appellant’s right knee problems began on January 3, 2013 as a result of an
injury that occurred at work when stepping off a sidewalk curb. On March 6, 2013 Dr. Murphy
performed an arthroscopy of the right knee. On March 14, 2013 he opined that, given
appellant’s history of stepping off a curb and experiencing medial knee pain with associated
swelling and progressive pain thereafter, his injury initially occurred at work on January 3, 2013.
Dr. Murphy did not provide adequate medical rationale explaining the mechanism of how
appellant’s right knee condition was caused or aggravated by stepping off a curb. He noted
appellant’s history of stepping off a curb and experiencing knee pain thereafter. However, such
generalized statements do not establish causal relationship because they merely repeat
appellant’s allegations and are unsupported by adequate medical rationale explaining how this
physical activity actually caused the diagnosed conditions.7 Lacking thorough medical rationale
on the issue of causal relationship, Dr. Murphy’s reports are of limited probative value and
insufficient to establish that appellant sustained an employment-related injury in the performance
of duty on January 3, 2013.
Dr. Fontaine diagnosed right knee pain and effusion. She stated that appellant stepped
down off a curb to cross the street while carrying his route on January 3, 2013 and once he
started to walk across he noticed that his right knee began hurting and feeling funny.
Dr. Fontaine did not provide sufficient medical rationale explaining how his conditions were
caused or aggravated by stepping off a curb on January 3, 2013. The Board finds that appellant
did not meet his burden of proof to establish a causal relationship between his right knee
conditions and the January 3, 2013 employment incident.
On January 24, 2013 Dr. Fontaine indicated that appellant slipped and fell on January 23,
2013 and hurt his right knee again while on vacation from work. On February 1, 2013 she
diagnosed right knee medial meniscus tear based upon her review of the MRI scan dated
January 30, 2013. The Board notes, however, that there is no basis for a consequential injury
until the underlying condition has been accepted as employment related. The evidence of record
is insufficient to establish the causal relationship between appellant’s right knee medial meniscus
6

Id. See Gary J. Watling, 52 ECAB 278 (2001).

7

See K.W., Docket No. 10-98 (issued September 10, 2010).

4

tear and his employment. In light of the Board’s finding that appellant failed to establish that his
right knee condition is employment related, there is no basis for a consequential claim.
On January 4, 2013 Dr. Ball diagnosed joint pain localized in the knee. The Board has
held that medical evidence that does not offer any opinion regarding the cause of an employee’s
condition is of limited probative value on the issue of causal relationship.8
The May 13, 2013 statement from appellant’s supervisor does not constitute medical
evidence as it was not prepared by a physician.9
Similarly, the January 30, 2013 MRI scan is diagnostic in nature and therefore does not
address causal relationship.
As appellant has not submitted any rationalized medical evidence to support his
allegation that he sustained an injury causally related to a January 3, 2013 employment incident,
he failed to meet his burden of proof to establish a claim.
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has not met his burden of proof to establish that his right
knee condition is causally related to a January 3, 2013 employment incident, as alleged.

8

See C.B., Docket No. 09-2027 (issued May 12, 2010); S.E., Docket No. 08-2214 (issued May 6, 2009).

9

See 5 U.S.C. § 8101(2).

5

ORDER
IT IS HEREBY ORDERED THAT the August 26, 2013 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: April 8, 2014
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

6

